United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-30282
                          Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

GERALD M. WHITE,

                                               Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:01-CR-50070-15
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Gerald M. White was convicted pursuant to

a guilty plea of conspiring to possess cocaine with intent to

distribute.    He was sentenced to 12 months and a day in prison and

a three-year term of supervised release.        White’s supervised

release was revoked, and he now appeals the two-year term of

imprisonment imposed following that revocation.

     White contends that the district court reversibly erred in

imposing his revocation sentence. He argues that the circumstances



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of his case do not warrant the statutory maximum two-year term of

imprisonment imposed in his case.

     The two-year term of imprisonment imposed following revocation

of White’s supervised release does exceed the sentencing range

indicated by the policy statements in Chapter Seven of the United

States Sentencing Guidelines, but it does not exceed the statutory

maximum term of imprisonment that the district court could have

imposed.     See   18   U.S.C.   §   3583(e)(3).   Accordingly,   White’s

revocation   sentence     was    neither   “unreasonable”   nor   “plainly

unreasonable.” See United States v. Hinson, 429 F.3d 114, 120 (5th

Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).           White has not

shown reversible error.

AFFIRMED.




                                       2